Citation Nr: 1116704	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-36 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for Raynaud's phenomena, also claimed as residuals of cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, Spouse, and A.T.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1990 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2005 and July 2007 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board notes that the March 2005 rating decision denied entitlement to service connection for a bilateral foot disorder, a low back disorder, and cold injury to the fingers.  The Veteran submitted a notice of disagreement and a statement of the case was issued in May 2005.  In a January 2009 determination the RO found the Veteran submitted correspondence in May 2005 sufficient to perfect her appeal as to the cold injury claim.  That correspondence also noted that a diagnosis of Raynaud's phenomena involving her fingers and toes had been provided.  The Board finds the issue for appellate review is more appropriately addressed as provided on the title page of this decision.

Although the RO reopened the Veteran's bilateral foot disability claim and adjudicated the issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been submitted to reopen the claim for service connection.

The issues of entitlement to service connection for a bilateral foot disability, a low back disability, and Raynaud's phenomena, also claimed as residuals of cold injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for a bilateral foot disorder and a low back disorder; the Veteran did not appeal.

2.  Evidence added to the record since the March 2005 rating decision as to the issues of service connection for a bilateral foot disorder and a low back disorder is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence for entitlement to service connection for a bilateral foot disorder was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence for entitlement to service connection for a low back disorder was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in letters from the RO in November 2004, January 2005, and December 2006.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified that the VCAA notice requirements applied to all elements of a claim in December 2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's December 2006 letter.

New and Material Evidence Claim

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a March 2005 rating decision denied entitlement to service connection for a bilateral foot disorder, fallen arches, and a low back disorder.  It was noted that the evidence revealed treatment for a foot injury during training in January 1991 and pain in the right arch after running, but no current diagnosis of a chronic bilateral foot disorder.  The decision noted there was no diagnosis of a low back disorder, including as secondary to the claimed bilateral foot disability.  The Veteran was properly notified at her address of record, but did not perfect her appeal as to these issues and they became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the March 2005 rating decision includes VA treatment records, a June 2007 VA examination report, service records and a service determination dated in March 2010, lay statements from I.G.J. and C.T. dated in January 2007, the Veteran's statements, and testimony in support of the claim from the Veteran, her spouse, and A.T.  VA treatment records dated in May 2005 noted the Veteran had a long history of Raynaud's phenomena and a history of low back pain during military training.  Physical examination revealed soft tissue swelling with tenderness to palpation at the medial plantar aspect of the right foot and a positive straight leg raise test at greater than 60 degrees on the left.  A June 2007 VA examiner found it was unlikely the Veteran's current right foot problem was related to a right foot injury in 1991.  In statements and testimony in support of her claims the Veteran reported that she had problems with foot and back pain during active service and that she experienced temperature sensitivity symptoms in her hands and feet during and after service.  She asserted that her back disorder had developed as a result of her foot disorder and, in essence, that her foot and back problems had developed or were aggravated as a result of gait changes due to her Raynaud's phenomena. 

Based upon a comprehensive review of the record, the Board finds the evidence added as to the claims for entitlement to service connection is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.  The evidence includes competent evidence indicating right foot and low back symptomatology manifest in May 2005 and lay evidence demonstrating persistent or recurrent symptoms manifest since active service.  The Court has held that when making a determination whether submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, the claims must be reopened.  


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a bilateral foot disability; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for a low back disability; to this extent the appeal is granted.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing her service connection claims.  The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  

For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, the Veteran contends that she sustained injuries during officer's basic training in October 1990 including shin splints, fallen arches, lower back pain, and possible slipped disc, and exposure to severe cold weather in November 1990 and during a tour of duty in Germany in September and October 1991.  Statements from the Veteran, her spouse, her sister-in-law, and a fellow serviceman note that she experienced sensitivity to cold weather in her hands and toes after returning from Germany.  Service treatment records show the Veteran sustained an injury during training and that she complained of right foot pain after prolonged running.  An October 1993 report of medical history noted she complained of a light low back pain when she sat in one position for a period of time and that she had previously experienced foot problems when she ran on pavement.  VA treatment records dated in May 2005 noted a long history of Raynaud's phenomena which was first noticed while the Veteran was stationed in Germany and a history of low back pain during military training with continued intermittent low back pain with radiation to her left popliteal region.  

Although the Veteran was provided a VA examination in June 2007, the examiner did not address the low back disorder or cold injury claims and provided no opinion as to whether a present foot disorder may have developed or been aggravated by Raynaud's phenomena.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for opinions as to (a) whether there is at least a 50 percent probability or greater (at least as likely as not) that she has Raynaud's phenomena or residuals of cold injury as a result of a verified event, injury, or disease during active service, (b) whether there is at least a 50 percent probability or greater (at least as likely as not) that she has a present bilateral foot or low back disability as a result of service, and (c), if a present disability is found to have been incurred as a result of service, whether there is at least a 50 percent probability or greater (at least as likely as not) that a claimed disability either developed or was permanently aggravated beyond the normal progress of the disorder as a result of the service-related disability.  

The examiner should be notified that VA concedes the Veteran traveled to Germany for a temporary tour of duty during the period from the last week in August 1991 until the first week in October 1991.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


